Exhibit 10.12

SUPERIOR INDUSTRIES INTERNATIONAL, INC.

2018 EQUITY INCENTIVE PLAN

FORM OF NOTICE OF GRANT AND

RESTRICTED STOCK UNIT AGREEMENT

You have been granted RSUs (as defined below) in Superior Industries
International, Inc. (the “Company”), each of which represents one share of the
Company’s common stock, par value of $0.01 (“Common Shares”), subject to the
terms and conditions of the Superior Industries International, Inc. 2018 Equity
Incentive Plan (the “Plan”), and this Notice of Grant and Restricted Stock Unit
Agreement (collectively, the “Notice and Agreement”). Unless otherwise defined
in the Notice and Agreement, capitalized terms shall have the meanings set forth
in the Plan.

 

Participant:      Number of Restricted Stock Units Granted (“RSUs”):      Grant
Date:      Vesting Schedule (Period of Restriction):    Vesting Dates:   

Vesting

Percentages:

   [DATE(s)]    [__]%                    

By signing below, you accept this grant of RSUs and you hereby represent that
you: (i) have reviewed the Plan and the Notice and Agreement, including Exhibit
A, in their entirety, and have had an opportunity to obtain the advice of legal
counsel and/or your tax advisor with respect thereto; (ii) agree to the terms
and conditions of the Plan and the Notice and Agreement; (iii) fully understand
and accept all provisions hereof; (iv) agree to accept as binding, conclusive,
and final all of the Administrator’s decisions regarding, and all
interpretations of, the Plan and the Notice and Agreement; and (v) agree to
notify the Company upon any change in your notice address indicated below.

 

AGREED AND ACCEPTED: Signature:     Print Name:    

Notice

Address:

       



--------------------------------------------------------------------------------

SUPERIOR INDUSTRIES INTERNATIONAL, INC.

2018 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

1. Grant of Restricted Stock Units. The Company has granted to you the RSUs (as
specified in the Notice of Grant on the preceding page (“Notice of Grant”)),
subject to the terms and conditions of the Notice and Agreement (including the
vesting conditions provided in Section 2 of the Notice and Agreement). Each RSU
represents the right to receive one Common Share, subject to the terms of the
Plan and the Notice and Agreement.

2. Period of Restriction and Vesting. During the Period of Restriction specified
in the Notice of Grant, the RSUs shall be subject to the restrictions on
transfer specified in Section 4 of the Notice and Agreement. The Period of
Restriction shall expire as to the number of RSUs vested in the amount(s) and on
the date(s) specified in the Vesting Schedule in the Notice of Grant (each, a
“Vesting Date”). On each such Vesting Date, the applicable Common Shares
underlying the vested RSUs, if any, shall be distributed to the Participant as
soon as reasonably practicable, but in no event later than March 15 of the
calendar year following the calendar year in which a Vesting Date occurs. Prior
to the Vesting Date(s) specified in the Notice of Grant, the RSUs shall be
defined in this agreement as “Unvested RSUs.”

3. Forfeiture of Unvested RSUs. Except as otherwise provided in Section 12.1 of
the Plan or in the Participant’s employment agreement, if Participant ceases
Continuous Service as an Employee, Consultant or Director for any reason, all
Unvested RSUs shall be immediately forfeited. If the Participant breaches any of
the restrictive covenants contained in Exhibit A, then the Participant shall
forfeit any RSUs contemplated under the Notice and Agreement, whether or not
vested or unvested and whether or not distributed to the Participant.

4. Restriction on Transfer. None of the RSUs or any beneficial interest therein
shall be transferred, encumbered or otherwise disposed of in any way until the
occurrence of the applicable Vesting Date. In addition, as a condition to any
transfer of the Common Shares underlying vested RSUs after such Vesting Date,
the Company may, in its discretion, require: (i) that the Common Shares shall
have been duly listed upon any national securities exchange or automated
quotation system on which the Common Shares may then be listed or quoted;
(ii) that either (a) a registration statement under the Securities Act of 1933,
as amended (“Securities Act”) with respect to the Common Shares shall be
effective, or (b) in the opinion of counsel for the Company, the proposed
purchase shall be exempt from registration under the Securities Act and the
Participant shall have entered into agreements with the Company as reasonably
required; and (iii) fulfillment of any other requirements deemed necessary by
counsel for the Company to comply with Applicable Law.

5. Restrictive Covenants. Notwithstanding anything to the contrary in the Notice
and Agreement, to the extent permitted by applicable law, as a condition
precedent to the Company granting you the RSUs, and in order to receive any
Shares or other payments pursuant to Section 6, Participant must have complied
with the restrictive conditions, as set forth on Exhibit A attached to the
Notice and Agreement, through and including the Vesting Date and any
post-employment restrictions that are applicable. For the avoidance of doubt,
the restrictive conditions set forth on Exhibit A shall apply in addition to
(and shall not be limited by the provisions of) any other non-competition,
non-pooling, non-solicitation, confidentiality, non-disparagement or similar
covenants or conditions to which the Participant is a party with the Company or
any Affiliate thereof.

6. Distribution of Common Shares. The Company shall hold the Common Shares
underlying the Unvested RSUs until the applicable Vesting Date. When a Vesting
Date occurs, as soon as reasonably practicable, but in no event later than
March 15 of the calendar year following the calendar year in which such Vesting
Date occurs, the Company shall promptly distribute the applicable Common Shares
to the Participant, if any, subject to the terms of the Plan and the Notice and
Agreement.

7. Stockholder Rights. If the Company declares a cash dividend on its Common
Shares, then, on the payment date of the dividend, the Participant will be
credited with dividend equivalents equal to the amount of cash dividend per
share multiplied by the number of RSUs credited (and that have not been
distributed to the Participant) to the Participant through the record date. The
dollar amount credited to the Participant under the preceding sentence will be
credited to an account (“Account”) established for the Participant for
bookkeeping purposes only on the books of the Company. The amounts credited to
the Account will be credited as of the last day of each month with interest,
compounded monthly, until the amount credited to the Account is paid to the
Participant or is forfeited. The rate of interest credited under the previous
sentence will be the prime rate of interest as reported by the Midwest edition
of the Wall Street Journal for the second business day of each quarter on an
annual basis. The balance in the Account will be subject to the same terms
regarding vesting and forfeiture as the corresponding RSUs awarded under the
Notice and Agreement, and will be paid in cash in a single sum at the time the
corresponding RSUs vest and are distributed. If, from time to time prior to the
Vesting Dates, there is (i) any stock dividend, stock split or other

 

2



--------------------------------------------------------------------------------

change in the Common Shares, or (ii) any merger or sale of all or substantially
all of the assets or other acquisition of the Company, the number of RSUs (and
Common Shares to which they relate) under the Notice and Agreement may be
adjusted to reflect such transaction in accordance with the terms of the Plan.

8. Tax Consequences. The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Notice and Agreement. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its employees or agents. The
Participant understands that only the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by the Notice and Agreement.

9. Withholding. No later than the date as of which an amount first becomes
includible as income of Participant for any income and/or employment tax
purposes with respect to any RSUs, Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, all federal,
state, local and foreign income and/or employment taxes that are required by
Applicable Law to be withheld with respect to such amount. Participant
authorizes the Company to withhold from his or her compensation to satisfy any
income and/or employment tax withholding obligations in connection with the
award. If Participant is no longer employed by the Company at the time any
applicable taxes are due and must be remitted by the Company, Participant agrees
to pay applicable taxes to the Company, and the Company may delay distribution
of the Common Shares underlying the RSUs until proper payment of such taxes has
been made by Participant. Participant may satisfy such obligations under this
Section 9 by any method authorized under the Notice and Agreement and the Plan.

10. General.

(a) The Notice and Agreement shall be governed by and construed under the laws
of the State of Michigan.

(b) The Notice and Agreement and the Plan, which is incorporated herein by
reference, represent the entire agreement between the parties with respect to
the RSUs granted to the Participant. Except as provided in Section 10(a) of the
Notice and Agreement, in which case, the Notice and Agreement control, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of the Notice and Agreement, the terms and conditions of the Plan
shall prevail.

(c) Any notice, demand or request required or permitted to be delivered by
either the Company or the Participant pursuant to the terms of the Notice and
Agreement shall be in writing and shall be deemed given when delivered
personally, deposited with an international courier service, or deposited in the
U.S. Mail, First Class with postage prepaid, and addressed to (i) the
Participant at the addresses set forth in the Notice of Grant or as the
Participant may request by notifying the Company in writing and (ii) the Company
at its corporate headquarters to the attention of its Chief Financial Officer.

(d) The rights of the Company under the Notice and Agreement and the Plan shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assignees. The rights and obligations of the
Participant under the Notice and Agreement may only be assigned with the prior
written consent of the Company.

(e) Upon a request by the Company to the Participant, the Participant agrees to
execute any further documents or instruments necessary or desirable to carry out
the purposes or intent of the Notice and Agreement.

(f) Participant acknowledges and agrees that the RSUs granted pursuant to the
Notice and Agreement shall be vested only by providing Continuous Service
through the Vesting Date(s) as an Employee, Consultant or Director, and not
through the mere act of being hired or appointed to any of the foregoing
positions.

 

3



--------------------------------------------------------------------------------

EXHIBIT A: TO THE NOTICE OF GRANT AND

RESTRICTED STOCK UNIT AGREEMENT

To the extent permitted by applicable law, as a condition precedent to the
Company granting you the RSUs, and in order to receive any Shares or other
payments pursuant to such grant, Participant must have complied with the
following restrictive conditions, through and including the Vesting Date and any
post-employment restrictions that are applicable.

1. Nondisclosure and Nonuse of Confidential Information.

(a) Participant shall not use or disclose to any person, either during
Participant’s Continuous Service or thereafter, any Confidential Information (as
defined below) of which Participant is or becomes aware, whether or not such
information is developed by him or her, for any reason or purpose whatsoever,
nor shall he or she make use of any of the Confidential Information for his or
her own purposes or for the benefit of any person except the Company or its
Affiliates, except (i) to the extent that such disclosure or use is directly
related to and required by Participant’s performance in good faith of duties
assigned to Participant by the Company or an Affiliate thereof or (ii) to the
extent required to do so by a court of competent jurisdiction. Participant will
take all appropriate steps to safeguard Confidential Information and to protect
it against disclosure, misuse, espionage, loss and theft. Participant shall
deliver to the Company at the termination of Participant’s Continuous Service,
or at any time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) relating to the Confidential Information or the Work Product (as
defined below) of the Company or any Affiliate thereof that Participant may then
possess or have under his or her control.

(b) “Confidential Information” means information that is not generally known to
the public (including the existence and content of the Notice and Agreement) and
that is used, developed or obtained by the Company or any of its Affiliates in
connection with its business, including, but not limited to, information,
observations and data obtained by Participant during Participant’s Continuous
Service with the Company, an Affiliate or any predecessors thereof (including
those obtained prior to the date of the Notice and Agreement) concerning (i) the
business or affairs of the Company or any Affiliate (or such predecessors) and
(ii) products, services, fees, costs, pricing structures, analyses, drawings,
photographs and reports, computer software (including operating systems,
applications and program listings), data bases, accounting and business methods,
inventions, devices, new developments, methods and processes (whether patentable
or unpatentable and whether or not reduced to practice), customers and clients
and customer and client lists, all technology and trade secrets, and all similar
and related information in whatever form. Notwithstanding the foregoing,
“Confidential Information” will not include any information that has been
published in a form generally available to the public prior to the date
Participant proposes to disclose or use such information.

(c) Participant acknowledges and agrees that the existence, terms and amount of
the Notice and Agreement is confidential in nature. In consideration of the
Company granting RSUs to Participant, Participant agrees that the Notice and
Agreement (i) will be kept confidential by Participant and (ii) will not,
without the Company’s prior written consent, be disclosed to any employee of the
Company or any other person (other than any attorney, accountant, or spouse of a
Participant or as required by law).

(d) For the avoidance of doubt, this Section 1 does not prohibit or restrict the
Participant (or the Participant’s attorney) from responding to any inquiry about
the Notice and Agreement or its underlying facts and circumstances by the
Securities and Exchange Commission, the Financial Industry Regulatory Authority,
any other self-regulatory organization or governmental entity, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. The Participant understands and acknowledges that he or she does
not need the prior authorization of the Company or an Affiliate thereof to make
any such reports or disclosures and that he or she is not required to notify the
Company that he has made such reports or disclosures.

(e) Notwithstanding anything in this Section 1 or elsewhere in the Notice and
Agreement to the contrary, the Participant understands that he or she may,
pursuant to the U.S. Defend Trade Secrets Act of 2016 (“DTSA”), without
informing the Company prior to any such disclosure, disclose Confidential
Information (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (B) in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Additionally, without informing the Company prior to any such
disclosure, if the Participant files a lawsuit against the Company for
retaliation for reporting a suspected violation of law, the Participant may,
pursuant to the DTSA, disclose Confidential Information to his or her attorney
and use the Confidential Information in the court proceeding or arbitration,
provided that the Participant files any document containing the Confidential
Information under seal and does not otherwise

 

4



--------------------------------------------------------------------------------

disclose the Confidential Information, except pursuant to court order. Without
prior authorization of the Company, however, the Company does not authorize the
Participant to disclose to any third party (including any government official or
any attorney the Participant may retain) any communications that are covered by
the Company’s attorney-client privilege.

2. Covenants Not to Compete or Solicit.

(a) Non-Competition. During Participant’s Continuous Service and ending twelve
(12) full months after the effective date of the termination of such Continuous
Service (the “Restricted Period”), Participant shall not engage and shall cause
his or her affiliates not to engage, directly or indirectly, either as
principal, agent, consultant, proprietor, creditor, stockholder, director,
officer or employee, or participate in the ownership, management, operation or
control of any other business engaged in the Subject Business (as defined below)
anywhere within the Restricted Territory (a “Prohibited Business”) except with
the Company’s prior written consent (which may be withheld in the Company’s sole
discretion). For purposes of the Notice and Agreement, “Subject Business” means
the principal business conducted or actively contemplated by the Company or a
Subsidiary thereof, as of the effective date of the termination of Participant’s
Continuous Service with the Company or a Subsidiary thereof. For purposes of the
Notice and Agreement, “Restricted Territory” means the territory described on
Exhibit B attached hereto. Nothing herein shall prohibit Participant from being
a passive owner of not more than one percent (1.0%) of the outstanding stock of
any class of any corporation, which is publicly traded.

(b) Non-Solicitation. During the Restricted Period, Participant shall not and
shall cause his or her affiliates not to directly or indirectly through another
person (i) induce any employee of the Company or any of its Affiliates to leave
the employ of the Company or any of its Affiliates, as applicable, or
(ii) induce any customer, supplier, licensee, vendor or other business relation
of the Company or any of its Affiliates to cease doing business with the Company
or any of its Affiliates, or in any way intentionally interfere with the
relationship between any such customer, supplier, licensee, vendor or business
relation, on the one hand, and the Company or any of its Affiliates, on the
other hand.

3. Intellectual Property Rights.

(a) Participant hereby assigns, transfers and conveys to the Company all of
Participant’s right, title and interest in and to all Work Product. Participant
agrees that all Work Product belongs in all instances to the Company.
Participant will promptly disclose such Work Product to the Company and perform
all actions reasonably requested by the Company or an Affiliate thereof (whether
during or after the period of Participant’s Continuous Service with the Company
or an Affiliate thereof) to establish and confirm the Company’s ownership of
such Work Product (including, without limitation, the execution and delivery of
assignments, consents, powers of attorney and other instruments) and to provide
reasonable assistance to the Company (whether during or after the period of
Participant’s Continuous Service with the Company) in connection with the
prosecution of any applications for patents, trademarks, trade names, service
marks or reissues thereof or in the prosecution or defense of interferences
relating to any Work Product. Participant recognizes and agrees that the Work
Product, to the extent copyrightable, constitutes works for hire under the
copyright laws of the United States.

(b) “Work Product” means all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, trade dress, logos
and all similar or related information (whether patentable or unpatentable)
which relates to the Company’s or any of its Affiliates’ actual or anticipated
business, operations, research and development or existing or future products or
services and which are conceived, developed or made by Participant (whether or
not during usual business hours and whether or not alone or in conjunction with
any other person) during the period of Participant’s Continuous Service together
with all patent applications, letters patent, trademark, trade name and service
mark applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing. Notwithstanding the foregoing, “Work
Product” shall not include the patents and other assets set forth on Exhibit C
hereto. Participant hereby represents and warrants that the patents and other
assets owned by Participant set forth on Exhibit C are not related in any way to
the Company, except as stated therein.

4. Non-Disparagement. The Participant shall not, in any manner, directly or
indirectly, make any oral or written statement to any person that disparages or
places the Company or an Affiliate thereof or any of their respective officers,
shareholders or advisors, or any member of the Board, in a false or negative
light; provided, however, that the Participant shall not be required to make any
untruthful statement or to violate any law.

5. Enforcement.

 

5



--------------------------------------------------------------------------------

(a) Participant understands that the restrictions set forth in Exhibit A to the
Notice and Agreement may limit his or her ability to earn a livelihood in a
business similar to the business of the Company or an Affiliate thereof, but he
or she nevertheless believes that he or she has received and will receive
sufficient consideration and other benefits in connection with his or her
Continuous Service with the Company or an Affiliate thereof to clearly justify
such restrictions which, in any event (given his or her education, skills and
ability), Participant does not believe would prevent him or her from otherwise
earning a living. Participant has carefully considered the nature and extent of
the restrictions placed upon him or her by Exhibit A to the Notice and
Agreement, and hereby acknowledges and agrees that the same are reasonable, do
not confer a benefit upon the Company disproportionate to the detriment of
Participant and are reasonable in time, scope and territory and necessary for
the protection of the Company and its Affiliate and are an essential inducement
to the Company’s grant of RSUs under the Plan.

(b) Because Participant’s services are unique and because Participant has access
to Confidential Information and Work Product, the Parties hereto agree that
money damages would be an inadequate remedy for any breach of the provisions of
Exhibit A to the Notice and Agreement. Therefore, in the event of a breach or
threatened breach of the restrictions in Exhibit A to the Notice and Agreement,
the Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor at law or in equity, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security) or require Participant to account for
and pay over to the Company all compensation, profits, moneys, accruals,
increments or other benefits derived from or received as a result of any
transactions constituting a breach of the covenants contained in Exhibit A to
the Notice and Agreement, if and when the judgment of a court of competent
jurisdiction is so entered against Participant.

(c) If, at the time of enforcement of the restrictions provided in Exhibit A to
the Notice and Agreement, a court or arbitrator holds that the restrictions
stated herein are unreasonable under the circumstances then existing, the
parties agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
area determined to be reasonable under the circumstances by such court or
arbitrator, as applicable.

(d) Participant covenants and agrees that he or she will not seek to challenge
the enforceability of the covenants contained in Exhibit A to the Notice and
Agreement against the Company or any of its Affiliates, nor will Participant
assert as a defense to any action seeking enforcement of the provisions
contained in Exhibit A to the Notice and Agreement (including an action seeking
injunctive relief) that such provisions are not enforceable due to lack of
sufficient consideration received by Participant.

 

6



--------------------------------------------------------------------------------

EXHIBIT B: RESTRICTED TERRITORY

United States

 

7



--------------------------------------------------------------------------------

Exhibit C: Excluded Work Product

 

                    I have no inventions.                     The following is a
complete list of all Work Product relative to the subject matter of my Service
with the Company that have been created by me, alone or jointly with others,
prior to the Grant Date, which might relate to the Company’s present business:
  

     

     

     

     

     

                    Additional sheets attached.

Participant Signature: ______________________ Date: ________

 

8